DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
The abstract is written in claim form and need to be written in narrative form. The specification title is not descriptive.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach an optical encoder as claimed comprising: a scale having a periodic scale pattern provided along a measurement direction; a head that faces the scale and displaces relative to the scale along the measurement direction, the head comprising: a light source that emits light toward the scale; an image capturer that captures an image of the light from the light source that arrives via the scale; and a lens array that is arranged between the scale and the image capturer, the lens array comprising: a first lens that forms an image that arrives via the scale pattern on the image capturer; and a second lens arrayed parallel to the first lens along the measurement direction and that forms an more specifically in combination with an analysis region extractor that extracts a sine wave signal of at least one period from the sine wave signal of the image formed by the first lens, to serve as a first analysis region, and extracts a sine wave signal of the same number of periods as the number of periods of the first analysis region from the sine wave signal of the image formed by the second lens, to serve as a second analysis region; a signal combiner that, based on an inter-regional distance which is the distance from a first end of the first analysis region to a first end of the second analysis region, uses the sine wave signal of the second analysis region to generate a sine wave signal that extends to the first end of the first analysis region such that the generated sine wave signal overlaps with the sine wave signal of the first analysis region, and combines the sine wave signal of the first analysis region with the generated sine wave signal that is based on the sine wave signal of the second analysis region; and a displacement amount calculator that calculates an amount of relative displacement between the scale and the head based on the sine wave signal that is combined by the signal combiner.
Claims 2 and 3 are allowed because of their dependency on claim 1.
as claimed, the method comprising: generating a respective sine wave signal from the image formed by the first lens and the image formed by the second lens, which are captured by the image capturer; more specifically in combination with extracting a sine wave signal of at least one period from the sine wave signal of the image formed by the first lens, to serve as a first analysis region, extracting a sine wave signal of the same number of periods as the number of periods of the first analysis region from the sine wave signal of the image formed by the second lens, to serve as a second analysis region; using, based on an inter-regional distance which is the distance from a first end of the first analysis region to a first end of the second analysis region, the sine wave signal of the second analysis region to generate a sine wave signal that extends to the first end of the first analysis region such that the generated sine wave signal overlaps with the sine wave signal of the first analysis region; combining the sine wave signal of the first analysis region with the generated sine wave signal that is based on the sine wave signal of the second analysis region; and calculating an amount of relative displacement between the scale and the head based on the combined sine wave signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaku (US 20170067758) teaches a scale (1/4) (fig. 1-3) having a periodic scale pattern (4) provided along a measurement direction (see fig. 1); a head (2) that faces the scale (1/4) and displaces relative to the scale (1/4) along the measurement direction (see fig. 1), the head comprising: a light source (7) that emits light toward the scale (1/4) (see fig. 2 and 3); an image capturer (12) that captures an image of the light from the light source (7) that arrives via the scale (1/4) (see fig. 2 and 3); and a lens array (11) that is arranged between the scale (1/4) and the image capturer (12) (see fig. 2 and 3), the lens array comprising: a first lens (right lens of 15a) that forms an image that arrives via the scale pattern (4) on the image capturer (12) (see fig. 3, 4 and 5); and a second lens (left lens of 15a) arrayed parallel to the first lens (right lens of 15a) along the measurement direction (see fig. 3, 4 and 5) and that forms an image that arrives via the scale pattern (4) on the image capturer (12) (see fig. 3, 4 and 5), and a calculator that calculates a signal that is based on the relative displacement between the scale (4/1) and the head (2), the calculator comprising a processor and a memory that stores a set of executable instructions, wherein upon execution of the executable instructions by the processor, the calculator operates as: a signal generator that generates a respective sine wave signal from the image formed by the first lens and the image formed by the second lens, which are captured by the image capturer (12) (paragraphs 91-93, see fig. 
Tobiason et al. (US 20130161499) teaches a scale (710) (fig. 7) having a periodic scale pattern (see fig. 7) provided along a measurement direction (see fig. 7); a head (760/780) that faces the scale (710) and displaces relative to the scale (710) along the measurement direction (see fig. 7), the head comprising: a light source (730) that emits light toward the scale (710) (see fig. 7); an image capturer (720) that captures an image of the light from the light source (730) that arrives via the scale (710) (see fig. 7); and a lens array (783) that is arranged between the scale (710) and the image capturer (720) (see fig. 7), the lens array comprising: a first lens (right lens of 783) that forms an 
Kato (US 20200011711) this Publication was not published before the filing date of the current application and has the same Assignee (Mitutoyo), teaches a scale (210/200) (fig. 1) having a periodic scale pattern (210) (see fig. 1) provided along a measurement direction (see fig. 1); a head (110/300/400) that faces the scale (200) and displaces relative to the scale (200) along the measurement direction (see fig. 1), the head comprising: a light source (110) that emits light toward the scale (200) (see fig. 1); an image capturer (300) that captures the light from the light source (110) that arrives at the scale (200) (see fig. 1); and a lens array (115) that is arranged between the scale (200) and the light source (110) (see fig. 1), the lens array comprising: a first lens (right lens of 115) that forms an image that arrives at the scale pattern (210) on the image capturer (300) (see fig. 1); and a second lens (left lens of 115) arrayed parallel to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER D BENNETT/Examiner, Art Unit 2878